Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Robert Freed and Charles Lemaire on January 13, 2021.

The application has been amended as follows: 

 software programming environment for facilitating programming, loading, and debugging a user program into industrial automation controllers that each have a limited amount of program memory, and that each have a web server program that resides and executes on each industrial automation controller, the apparatus comprising:	a client computer with a web browser that runs a web-based programming environment, wherein the client computer includes the web-based software programming environment, a client computer file system and supports a plurality of browser windows; 	a program-compiler unit in the web-based programming environment in the client computer that compiles a user-specified industrial automation controller source program and outputs a compiled user-bytecode program based on the user-specified source program;	an import/export unit in the web-based programming environment that saves and loads project files using the client computer file system; and	a program loader unit in the web-based programming environment that loads, using a first browser window running on the client computer, a first respective one of a plurality of industrial automation controllers with a first respective one of the user-bytecode programs into the plurality of industrial automation controllers from a first one of a plurality of different storage sections within localStorage provided by HTML5 in the client computer and that loads, using a  second browser window also running on the client computer, a second respective  one of the plurality of industrial automation controllers with a second respective one of  the user-bytecode programs from a second one of the plurality of different storage sections within localStorage provided by HTML5 in the client computer, wherein the client computer controls the plurality of industrial automation controllers during execution of the loaded user-bytecode programs by the plurality of industrial automation controllers, each via a different one of the plurality of browser windows on the client computer.
2. (Previously presented)	The apparatus of claim 1, wherein the plurality of industrial automation controllers includes a first programmable logic controller (PLC) and a second upper-level PLC, and wherein the first PLC communicates data to the second upper-level PLC.
3. (Original)	The apparatus of claim 1, wherein the web-based programming environment is created by downloadable software that, when executed, creates the web-based programming environment, and wherein the client computer downloads and runs the downloadable software from a hosting server, and wherein once the downloadable software is loaded into the client computer, the connection to the hosting server and client computer is disconnected since the hosting server is no longer required for operation of the industrial automation controller.
4. (Original)	The apparatus of claim 1, further comprising:	a graphical-user-interface (GUI) unit in the client computer that elicits and receives, from a human user, information that generates a GUI-displayable industrial automation controller source program; and	a display unit on the client computer that displays the GUI-displayable industrial automation controller source program in a text-based “ladder logic” form with a column of conditions and at least one corresponding action for each condition.

6. (Original)	The apparatus of claim 1, further comprising:	a simulator unit in the client computer that elicits and receives, from a human user, specification information that specifies data that could be sensed by the industrial automation controller, that executes the compiled bytecode program using the specification information to obtain simulation-results data, that compares the simulation-results data against expected results data, and that outputs to the human user, results of the comparison.
7. (Original)	The apparatus of claim 1, further comprising:	a display unit on the client computer that displays the user-specified industrial automation controller source program in a “ladder logic” form with two vertical rails and a series of horizontal rungs between them, wherein the horizontal rungs are in a “Condition [Wingdings font/0xE0] Actions” format.
8. (Original)	The apparatus of claim 1, wherein the web server program that resides and executes on the industrial automation controller is built-in during manufacturing.


10. (Currently amended)	A non-transitory computer-readable medium having stored thereon instructions that cause a suitably programmed computer system to perform a method for facilitating programming, loading, and debugging a user program into industrial automation controllers that each have a limited amount of memory, and that each have a web server program that resides and executes on each on the industrial automation controller, the method comprising:	loading a web-based programming environment into a client computer that includes a client computer file system, and from the web-based programming environment, performing the following:
	eliciting and receiving, from a human user, graphical-user-interface (GUI) information that specifies a first GUI software program to control a first one of a plurality of industrial automation controllers (IACs) and GUI information that specifies a second GUI software program to control a second one of the plurality of IACs;	compiling the first GUI software program into a first bytecode program using a client computer that is outside the first IAC;	using a first browser window running in the client computer, loading the bytecode program into the first IAC from a first one of a plurality of different storage sections within localStorage provided by HTML5 in the client using a second browser window running in the client computer, loading the second bytecode program into the second IAC from a second one of the plurality of different storage sections in the client computer; and	presenting a web based programming environment to the human user from the client computer, wherein the programming environment running in the client computer supports a plurality browser windows each controlling a different one of the plurality of IACs during execution of the respective loaded bytecode program by the respective IAC including a first browser window controlling the first IAC and a second browser window controlling the second IAC.
11. (Original)	The non-transitory computer-readable medium of claim 10, further comprising instructions to cause the method to further include controlling the plurality of IACs via browser software and handling IAC communications via individual internet-protocol (IP) addresses of each one of the plurality of IACs.
12. (Original)	The non-transitory computer-readable medium of claim 10, further comprising instructions to cause the method to further include using a web-based implementation in the client computer to program the plurality of IACs, where the programming environment is a cached version of a web page located in a client computer.

14. (Original)	The non-transitory computer-readable medium of claim 10, further comprising instructions to cause the method to further include:	eliciting and receiving, via a graphical-user-interface (GUI) in the client computer, information from a human user to specify a GUI-displayable industrial automation controller source program.  
15. (Original)	The non-transitory computer-readable medium of claim 14, further comprising instructions to cause the method to further include:	displaying, from the client computer, the GUI-displayable industrial automation controller source program in text-based form with a column of conditions and at least one corresponding action for each condition.
16. (Original)	The non-transitory computer-readable medium of claim 10, further comprising instructions to cause the method to further include:	displaying, from the client computer, the user-specified industrial automation controller source program in a “ladder logic” form with two vertical rails and a series of horizontal rungs between them, wherein the horizontal rungs are in a “Condition [Wingdings font/0xE0] Actions” format.

17. (Currently amended)	A computer-implemented method for providing a web-based programming environment for facilitating programming, loading, and debugging user programs into a plurality of embedded devices that each have a limited amount of on-using a first browser window running in the client computer, loading the first bytecode program into the first microprocessor from a first one of a plurality of different storage sections within localStorage provided by HTML5 in the client computer; 	using a second browser window running in the client computer, loading the second bytecode program into the second microprocessor from a second one of the plurality of different storage sections in the client computer; 	executing the first bytecode program in the first microprocessor; ; [[and]]	controlling the plurality of microprocessors, each via a different one of the plurality of browser windows on the client computer during execution of the respective loaded bytecode program by the respective microprocessors including a first browser window controlling the first microprocessor and a second browser window controlling the second microprocessor. 
18. (Original)	The computer-implemented method of claim 17, further comprising:	simulating in the client computer and interacting with the human user as part of the programming environment executing through the client computer's web browser, wherein the simulator is configured to execute bytecode programs, to set variables according to data received from the GUI, and to read data from the variables and send the read data to the GUI. 
19. (Original )	The computer-implemented method of claim 18, further comprising:	connecting from the client computer to a hosting server via the internet;	downloading a first set of software to the client computer from the hosting server, wherein the first set of software includes:
	a compiler suitable to execute on the client computer to perform the compiling to generate a bytecode program that will execute in the microprocessor,	the simulator program, and	the web-server program.
20. (Original)	The computer-implemented method of claim 17, further comprising:	displaying, from the client computer, the GUI-displayable industrial automation 
21. (Original)	The computer-implemented method of claim 17, wherein the eliciting and receiving via the graphical-user-interface (GUI), information that specifies a first GUI software program, includes:	displaying, from the client computer, a “ladder logic” form with two vertical rails and a series of horizontal rungs between them, wherein the horizontal rungs are in a “Condition [Wingdings font/0xE0] Actions” format; and	receiving from the human user as specification of a particular condition and a particular action associated with that action.

22. (Currently amended)	An apparatus for providing a web-based programming environment for developing, loading, and debugging a user program into a plurality of embedded devices including a first embedded device and a second embedded device both used in an industrial-automation environment, each one of the plurality of embedded devices having a limited amount of on-device memory and a web server program in firmware within each one of the plurality of embedded devices, the apparatus comprising: 	means for connecting each one of the plurality of embedded devices embedded devices using a first browser window running in the client computer to load[[ing]] the first bytecode program into the first embedded device from a first one of a plurality of different storage sections within localStorage provided by HTML5 in the client computer; 	means for using a second browser window running in the client computer to load[[ing]] the second bytecode program into the second embedded device from a second one of the plurality of different storage sections in the client computer; and	means for controlling the plurality of embedded devices, each via a different one of the plurality of browser windows on the client computer during execution of the respective loaded bytecode program by the respective embedded device including a first browser window controlling the first embedded device and a second browser window controlling the second embedded device. 
23. (Original)	The apparatus of claim 22, further comprising:	means for simulating in the client computer and interacting with the human user as part of the programming environment executing through the client computer's web 
24. (Original)	The apparatus of claim 22, further comprising:	means for connecting from the client computer to a hosting server via the internet;	means for downloading a first set of software to the client computer from the hosting server, wherein the first set of software includes:
	a compiler suitable to execute on the client computer to perform the compiling to generate a bytecode program that will execute in the microprocessor,	the simulator program, and	the web-server program.
25. (Original)	The apparatus of claim 22, further comprising:	means for displaying, from the client computer, the GUI-displayable industrial automation controller source program in a text-based form with a column of conditions and at least one corresponding action for each condition.
26. (Original)	The apparatus of claim 22, wherein the means for eliciting and receiving via the graphical-user-interface (GUI), information that specifies a first GUI software program, includes:	means for displaying, from the client computer, a text-based form with a column of conditions and at least one corresponding action for each condition; and

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
None of the prior art of record, alone or in combination teaches the limitations of the claims as amended herein. Specifically, The closest prior art of record “Austin” (US PG Publication 2010/0293526) and “Wilson” (US PG Publication 2006/0031664) teach related inventions as set forth in the final rejection but fail to teach the amended independent claims herein. Moreover, additional search and consideration fails to reveal prior art that cures the deficiencies of these references herein. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J BROPHY whose telephone number is (571)270-1642.  The examiner can normally be reached on Monday-Friday, 9am-4:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-272-3708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






MJB
1/14/2021
/MATTHEW J BROPHY/Primary Examiner, Art Unit 2191